United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 6, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50485
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN CARLOS RIVA-MERA-OCAMPO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. 3:03-CR-2031-ALL-KC
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Juan Carlos Riva-Mera-Ocampo (Riva) appeals his conviction

and sentence imposed on a guilty-plea for fraud and misuse of

visas, permits, and other documents.   18 U.S.C. § 1546.      Riva

argues that there was an insufficient basis to support his guilty

plea and that the district court erred in assigning an adjustment

under the sentencing guidelines.

     As Riva concedes, he did not challenge the factual basis for

his plea in district court, therefore the issue is reviewable for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50485
                                 -2-

plain error only.    See United States v. Vonn, 535 U.S. 55, 59

(2002).   Both Riva’s information and factual basis in support of

his plea agreement reflect that he presented a permanent resident

alien card issued to a “Jose Gonzalez-Granados” and that Riva

represented himself to be that person.     The transcript from

Riva’s plea hearing reflects that the district court thoroughly

questioned Riva regarding his understanding of the information

and factual basis.   Riva stated that he understood the nature of

the charge and that he was voluntarily entering his guilty plea.

Accordingly, the district court did not commit plain error in

accepting the factual basis for Riva’s guilty plea.     See Vonn,
535 U.S. at 59.

     Riva also argues that the district court erred in assigning

an adjustment to his sentencing guidelines range based upon the

use of a passport or visa in the commission of a felony offense

pursuant to U.S.S.G. § 2L2.2(c)(1)(Nov. 2003).     Riva’s plea

agreement provided for a waiver of the right to appeal any

sentence except for an upward departure from the guideline range.

During the plea hearing, Riva stated that he understood the

appeal waiver provision contained in his plea agreement.     See

United States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).

Because Riva entered a voluntary plea agreement containing a

waiver provision and because the district court imposed a

sentence within the relevant guideline range, Riva’s challenge to

his sentence is waived on appeal.    See United States v. McKinney,
                          No. 04-50485
                               -3-

406 F.3d 744 (5th Cir. 2005).

     Accordingly, the judgment and sentence of the district court

are AFFIRMED.